67 So.3d 268 (2011)
In re Petition of Jane DOE for a Judicial of Pregnancy.
Jane Doe, Appellant.
No. 2D11-106.
District Court of Appeal of Florida, Second District.
January 14, 2011.
Jane Doe, pro se.
SILBERMAN, Judge.
Jane Doe, a minor, challenges the final order dismissing her petition for judicial waiver of parental notice of termination of pregnancy pursuant to section 390.01114(4)(c), Florida Statutes (2010). The trial court determined that the minor did not meet her burden of proof. Because competent, substantial evidence supports the trial court's findings, we affirm the trial court's order.
Generally, a physician must give a minor's parent or legal guardian notice prior to the termination of a minor's pregnancy. § 390.01114(3). The statute provides for judicial waiver of the notice requirement upon proof of certain statutory grounds. § 390.01114(4). Here, the minor based her petition on the statutory ground that she was "sufficiently mature to decide whether to terminate her pregnancy." § 390.01114(4)(c). The minor has the burden to prove by clear and convincing evidence that she is sufficiently mature. In re Doe, 973 So.2d 548, 550-51 (Fla. 2d DCA 2008); In re Doe, 932 So.2d 278, 285 (Fla. 2d DCA 2005).
The trial court conducted a hearing and, pursuant to the statutory requirements, issued a detailed order with specific factual findings and legal conclusions. See § 390.01114(4)(e). The trial court found that the minor did not show that she thoroughly reviewed the other options available to her or that she had appropriately considered the risks involved. Significantly, the trial court made specific findings and expressed particular concern regarding the minor's demeanor, and the court considered that factor important in this case. Cf. In re Doe, 932 So.2d at 285 *269 (reversing the dismissal of the minor's petition and recognizing that the appellate record could not portray the minor's demeanor but that the trial court did not suggest that her "demeanor had any bearing on its consideration"); see also In re Doe, 36 So.3d 164, 165 (Fla. 2d DCA 2010) (reversing the dismissal of the petition and observing that the trial court did not mention the minor's demeanor). Although some of the evidence was indicative of maturity, the trial court's findings, including those regarding the minor's demeanor, support its determination that the minor did not prove that she was sufficiently mature to decide whether to terminate her pregnancy.
Affirmed.
NORTHCUTT and BLACK, JJ., Concur.